Such laws as L. 1929, p. 72, c. 67, are sometimes passed. In the absence of constitutional prohibitions they are generally sustained, not because they are wholesome or desirable, but because they are within the power of the legislature. 38 A.L.R. 1512, Anno. Our constitution contains a prohibition, art. 4, § 33, by stating that the legislature cannot authorize "taxation for a private purpose." It would seem to follow that it could not authorize the use of money raised by taxation for a "private purpose." Taxation is for public purposes and not for private relief or gratuity. Here the school treasurer had no right in law or in equity to a return of the money. Its return would amount to nothing short of a gift. Raising money by taxation and so using it is in effect taking one man's money and giving it to another. Our constitution hoped to avoid such a vicious practice.